       Case 5:21-cv-00034 Document 1 Filed on 03/22/21 in TXSD Page 1 of 5




                       IN THE UNITEDSTATESDISTRICTCOURT
                             SOUTHERN DISTRICT OF TEXAS
                                  LAREDO DIVISION

LUIS ANGEL MARTINEZ AND                              §
GILBERTOCASTANEDA                                    §
                                                     §
vs.                                                  §
                                                     §
                                                     §       CIVILACTIONNO.
EMK ROMEROSERRANOAND                                 §
SERVICIOSDE TRANSPORTACION                           §
JAGUAR, S.A. DE C.V., INCORRECTLY                    §
NAMED AS "SERVICIOS DE                               §
TRANSPORTACION JAGUAR",                              §      JURY DEMANDED


                       APPLICATION AND NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT COURT:

        Pursuant to 28 U. S.C. §1332(a)(2) and Rule 81 of the local mles for the Southern District

of    Texas,   Defendants,    ERIK     ROMERO         SERRANO        AND      SERVICIOS       DE

TRANSPORTACION JAGUAR, S.A. DE C. V., incorrectly named as "SERVICIOS DE

TRANSPORTACION JAGUAR", ("Applicants") files this Application andNotice ofRemoval

andin support thereofwould showthe Court the following:


                                                I.


        1.     OnJanuary 12, 2021, Plaintiffs, LuisAngel MartinezandGilberto Castanedafiled

Plaintiffs' Original Petition in a cause of action against Defendants, ERIK ROMERO

SERRANO and SERVICIOS DE TRANSPORTACION JAGUAR in the 406th Judicial

District Court ofWebbCounty, Texas, CauseNo. 2021CVA000064D4.
         Case 5:21-cv-00034 Document 1 Filed on 03/22/21 in TXSD Page 2 of 5




         2.     On March 12, 2021, Defendant Servicios De Transportacion Jaguar, S.A. de

C. V. incorrectly named as "SERVICIOS DE TRANSPORTACION JAGUAR", filed its

Original Answer in State court.

         3.     On March 22, 2021, Defendant Erik Romero Serrano filed his Answer in State

Court.


         4.     Pursuant to 28 U. S.C. §1446(b)(3) this notice ofremoval was filed within 30 days

after Defendants was served with Plaintiffs' Original Petition.

                                                   II.

         5.     Removal is based upon diversity jurisdiction under 28 U. S. C. §1332(a)(2) because

it is a civil action between a citizen of a State and a citizen or subject of a foreign state.

         6.     Based upon information and belief, according to Plaintiffs' Original Petition,

Plaintiffs are residents and citizens and domiciled in the State of Texas.

         7.     Applicant Erik Romero Serrano is citizen and resident of Nuevo Laredo,

Tamaulipas, Mexico.

         8.    Applicant Servicios De Transportacion Jaguar, S.A. de C. V., incorrectly named as

"Servicios De Transportacion Jaguar", is a Mexican corporation located in Nuevo Laredo,

Tamaulipas, Mexico. Therefore, removal is based upon alienage jurisdiction.

         9.    The action described in paragraph 5. 0 arises from a motor vehicle incident that

occurred in Webb County, Texas on or about Febmary 14, 2019. Defendants Erik Romero Serrano

and Servicios De Transportacion Jaguar, S. A. de C. V. incorrectly named as "Servicios De

Transportacion Jaguar", plead that this Court has subject matter jurisdiction over this action,

because Plaintiffs seeks damages in excess of the Court's minimum jurisdictional limits and the
      Case 5:21-cv-00034 Document 1 Filed on 03/22/21 in TXSD Page 3 of 5




lawsuit arises out of events or omissions that occurred in Hidalgo County. This case is being

removed to the district and division from where the State court action was pending.

       10.       The amount in conti-oversy exceeds $75, 001. 00. Plaintiff seeks $100, 000, an

amount over thejurisdictional limits.

                                                  III.

       11.       Pursuant to Rule 81 ofthe Local Rules ofthe Southern District ofTexas, Applicants

would show the following:

             a. Plaintiffs:     LuisAngel Martinez
                                Gilberto Castaneda

             b. Defendants:     Erik Romero Serrano
                                ServiciosDe TransportacionJaguar, S.A. de C.V
                                incorrectly named as "Servicios De Transportacion Jaguar"

             c. Statusofserviceofprocess:Defendantsfirst receivednoticeofthis lawsuitandwas
                served with citation and Plaintiffs' Original Petition on or about February 24, 2021.

             d. Counsel for each party is as follows:

                Counsel for Plaintiffs:
                Oscar A. Garza
                State Bar No. 24040960
                o arzara)oscar ai-zalaw. com
                The Law Firm of Oscar A. Garza, P.L.L. C.
                6243 IH-10 West, Suite 970
                SanAntonio, Texas 78201
                Tel: (210) 732-3030
                Fax:(210)732-3031

                Counsel for Defendant Servicios De Transportacion Jaguar, S.A. de C.V.
                incorrectly named as "Servicios De Transportacion Jaguar":

                Glenn D. Romero
                State BarNo. 17224025
                 roniero/a)vlrhlaw.corn
                Federal Bar No. 7734
                Vidaurri,Lyde, Rodriguez,& Haynes, LLP
                202 North 10th Avenue
                Edinburg,Texas 78541
       Case 5:21-cv-00034 Document 1 Filed on 03/22/21 in TXSD Page 4 of 5




                 Tel: (956) 381-6602
                 Fax:(956)381-0725

              e. A jury was demanded by Defendant in the State district court, and the jury fee was
                 paid.

              f. Name and address of court from which the case is being removed:

                 406th Judicial District Court
                 WebbCounty
                 Laredo, Texas

    12. Pursuant to Local Rule 81, a copy ofall pleadings asserting causes ofaction and all answers

to suchpleadings, a copy ofall orders signed by the statejudge, a copy ofthe docket sheet, andan

indexofmatters being filed are attachedhereto.

        WHEREFORE PREMISES CONSIDERED, Applicants pray that the above action now

pending in the 406th Judicial District Court of Webb County, Texas, Cause No.
2021CVA000064D4, styled Luis Angel Martinez and Gilberto Castaneda vs. Erik Romero

Serrano and Servicio De Transportacion Jaguar, be removed to this Court pursuant to Rule 28

U. S.C. §1332 andRule 81 ofthe Local Rules ofthe Southern Disb-ict ofTexas andthat Applicant

may have such other and fiirther relief at law or in equity to which they may show itself entitled.

                                                 Respectfully submitted,

                                                 By:            J/J.
                                                        Glenn D. Romero
                                                        Attorney in Charge
                                                        State BarNo. 17224025
                                                        Federal Bar No. 7734

Of Counsel:
Vidaurri, Lyde, Rodriguez& Haynes, LLP
202 North 10th Avenue
Edinburg,Texas 78541
Telephone: 956-381-6602
Facsimile: 956-381-0725
Attorney for Defendants
Erik Romero Serrano and
      Case 5:21-cv-00034 Document 1 Filed on 03/22/21 in TXSD Page 5 of 5




Servicios De TransportacionJaguar, S. A. de C.V.
incorrectlynamedas "Servicios De TransportacionJaguar"




                               CERTIFICATEOF SERVICE

        This is to certify that a true and correct copy of the above and foregoing document has
been forwarded to opposing counsel on March ^ 2021, as follows:

VIA E-SERVICE:o arza./a)oscar arzaiaw.com
Oscar A. Garza
The Law Firm of Oscar A. Garza, P. L.L. C.
6243 IH-10 West, Suite 970
SanAntonio, Texas 78201


                                                              ^
                                                          Glenn D. Romero
